DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 9 recite “wherein the first and second contacts are formed from a same layer of conductive material deposited over the top surface of the substrate in electrical contact with first and second conductive vias” However, it is unclear whether 1) each of the first and second contacts is in contact with both of the first and second conductive vias or 2) the first contact is in contact with the first via and the second conductive via is in contact with the second via.
Therefore, the claims 1 and 9 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, and claims 3-8 and 11 are rejected for at least their dependencies.
For the purposes of Examination, the claims will be interpreted such that the first contact is in contact with the first via and the second contact is in contact with the second conductive via.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nejad et al. (US 20040012056 A1, hereinafter Nejad).
With regards to claim 1, Nejad discloses an electronic circuit structure, (FIGS. 1A-1K) comprising: 
a semiconductor substrate, (substrate 100/101) a top surface of the semiconductor substrate comprising a first layer of insulating material, (ILD layer 101) the top surface of the semiconductor substrate comprising first and second conductive vias (left and left middle vias 102, see FIG. 1K, where there are multiple vias 102 are in a line underneath different upper electrodes 124) passing through the top surface, the top surface of the semiconductor substrate being a polished surface; (Paragraph [0024]: “Next, a chemical-mechanical polishing (CMP) process is utilized to evenly planarize features across the surface 104 of the first ILD layer 101.”) and 
first and second conductive contacts (multiple pinned layers 112, including left and left middle pinned layers 112) having a separation parallel to the top surface of the semiconductor substrate, (See FIG. 1H-1K) wherein the first conductive contact is disposed between the first conductive via and a magnetoresistance element (at least barrier layer 118 and magnetic sense layer 120) and the second conductive contact is disposed between the second conductive via and the magnetoresistance element, (See FIGS. 1H-1K) wherein the first conductive contact is in electrical contact with the first conductive via and not with the second conductive via, and wherein the second conductive contact is in electrical 
wherein the magnetoresistance element is disposed upon the first and second conductive contacts, (See FIGS. 1J and 1K) the magnetoresistance element having a bottom surface in electrical contact with the first and second conductive contacts and a top surface distal from the first and second conductive contacts, (See FIGS. 1J and 1K) wherein the first and second conductive vias are operable to pass a current from the first conductive via to the first conductive contact, from the first conductive contact to the magnetoresistance element, through the magnetoresistance element in a direction substantially parallel to the top surface of the substrate, from the magnetoresistance element into the second conductive contact, and from the second conductive contact to the second conductive via,  (See FIGS. 1J and 1K) 
wherein the first and second contacts are formed from a same layer of conductive material deposited over the top surface of the substrate in electrical contact with first and second conductive vias, (See FIGS. 1B and 1I, where the pinned layers 112 are formed of the same conductive material, and wherein the first pinned layer 112 is in electrical contact with the first metal electrode 102, and the second pinned electrode 112 is in electrical contact with the second metal electrode 102) wherein a top surface of the conductive material is distal from the top surface of semiconductor substrate; (See FIG. 1I, where the top surface of the electrode 112 is distal from the substrate 100/101) and 
a second layer of insulation material (second interlayer dielectric ILD 114) disposed between the first and second conductive contacts, (See FIG. 1I) wherein the second layer of insulation material is disposed over the layer of conductive material, (See FIG. 1I, where the ILD 114 is over each of the pinned electrode layers 112) wherein a top surface of the second layer of insulation material is distal from the top surface of the semiconductor substrate. (See at least FIG. 1I, where the top of the ILD 114 is distal from the substrate 100/101)

With regards to claim 3, Nejad discloses the electronic circuit structure of claim 1, wherein the top surfaces of the first and second 18Attorney Docket No.: ALLEG-774AUS conductive contacts are exposed.  (See FIG. 1J, where the top surfaces are exposed)

With regards to claim 4, Nejad discloses the electronic circuit structure of claim 1, wherein the magnetoresistance element is deposited over the first and second conductive contacts and over the top surface of the second layer of insulating material.  (See FIGS. 1J-1K) 

With regards to claim 5, Nejad discloses the electronic circuit structure of claim 1, wherein the top surface of the layer of conductive material is exposed.  (See FIGS. 1J-1K, showing the conductive material being exposed)

With regards to claim 6, Nejad discloses the electronic circuit structure of claim 1, wherein respective proximate edges of the first and second conductive contacts are sloped less than sixty degrees relative to the top surface of the semiconductor substrate.  (See FIG. 1J and 1K, where the top edges are sloped 0 degrees)

With regards to claim 7, Nejad discloses the electronic circuit structure of claim 6, wherein the magnetoresistance element is over the sloped proximate edges.  (See FIG. 1J and 1K)

With regards to claim 8, Nejad discloses the electronic circuit structure of claim 1, wherein the first and second conductive contacts have respective proximate edges sloped less than sixty degrees relative to the top surface of the semiconductor substrate, wherein the magnetoresistance element is 

With regards to claim 9, Nejad discloses an electronic circuit structure, (FIGS. 1A-1K) comprising: 
a semiconductor substrate (substrate 100 and 101) having first and second conductive vias; (left and left middle vias 102, see FIGS. 1K and 1I, where there are multiple vias 102 are in a line underneath different upper electrodes 124) 
first and second conductive contacts (multiple pinned layers 112, including left and left middle pinned layers 112)  disposed over and in electrical contact with the first and second conductive vias; (See FIG. 1I and 1J) 
wherein the first and second contacts are formed from a same layer of conductive material deposited over the top surface of the substrate in electrical contact with first and second conductive vias, (See FIGS. 1B and 1I, where the pinned layers 112 are formed of the same conductive material, and wherein the first pinned layer 112 is in electrical contact with the first metal electrode 102, and the second pinned electrode 112 is in electrical contact with the second metal electrode 102) wherein a top surface of the conductive material is distal from the top surface of semiconductor substrate; (See FIG. 1I, where the top surface of the electrode 112 is distal from the substrate 100/101) and 
a second layer of insulation material (second interlayer dielectric ILD 114) disposed between the first and second conductive contacts, (See FIG. 1I) wherein the second layer of insulation material is disposed over the layer of conductive material, (See FIG. 1I, where the ILD 114 is over each of the pinned electrode layers 112) wherein a top surface of the second layer of insulation material is distal from the top surface of the semiconductor substrate. (See at least FIG. 1I, where the top of the ILD 114 is distal from the substrate 100/101) and 


With regards to claim 11, Nejad discloses the electronic circuit structure of claim 10, wherein the first and second conductive contacts have respective proximate edges sloped less than sixty degrees relative to a top surface of the semiconductor substrate, wherein the magnetoresistance element is disposed upon the sloped proximate edges.  (See FIG. 1J and 1K, where the top edges are sloped 0 degrees, and the magnetoresistive device 118/120 is above)

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Not only are all of the features of at least claims 1 and 9 taught as recited above, the new amendments introduce an additional rejection under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812